HON. THOMAS P. GILHOOLEY Corporation Counsel, Cortland
This is in response to your request for an opinion as to whether unpaid water rents become a lien on real property involved and can be placed on the assessment roll with the general city taxes for collection for the following year.
Chapter 698 of the Laws of 1907, a special law of the State Legislature, created the Water Department of the City of Cortland administered by the Cortland Water Board. This enactment of the State Legislature did not in specific terms amend the City Charter or place the contents of that Act within the City Charter. Section 14 thereof reads as follows:
  "The Cortland water board shall fix and collect the annual, semiannual, quarterly or monthly prices for water supply by means of said water works to the dwellings, establishments or uses of individuals, companies or corporations, including the right to discontinue or shut off any water for nonpayment of any legal dues for water service." (Emphasis supplied.)
This is the only section of this special law that deals with the delinquent water rents and it grants the Board only the authority to shut off the water supply to the delinquent property involved. There is no mention of a lien for unpaid water rents with authority to levy the amount on the city assessment roll for the following year as is provided for second class cities by section 95 of the Second Class Cities Law, for villages by section 11-1118 of the Village Law and for counties by section 266 of the County Law.
The City of Cortland is not a second class city and is not governed by section 95 of the Second Class Cities Law. Its special law enacted by the State Legislature does not provide for procedures to be followed in the case of delinquent water rents other than the authority to cut off the supply. There is no authorization to levy on the tax roll either by provisions of the special law, a charter provision or a state statute.
From all of the foregoing, we conclude that the City of Cortland is not presently authorized to place delinquent water taxes on the assessment roll for the following year to be collected with the general city taxes.
The City of Cortland may by local law amend the special law of the State Legislature creating its Water Department and provide for the necessary procedures for the collection of delinquent taxes similar to what is provided in Second Class Cities Law, § 95.